Case 1:20-cv-01141-CMH-JFA Document 66 Filed 05/27/21 Page 1 of 2 PagelD# 789

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

ROBERT UPDEGROVE et al., )
Plaintiffs,

Vv. ; Civil Action No. 1:20-cv-01141-CMH-JFA
MARK HERRING ef ail.,
Defendants.

DECLARATION OF R. THOMAS PAYNE, II

I, R. Thomas Payne, II, declare as follows:

1, I am currently employed as Senior Assistant Attorney General and Section Chief
of the Office of Civil Rights at the Virginia Office of the Attorney General. I have worked in my
current position since July 1, 2012.

2, On November 16, 2020, Mona Hafeez Siddiqui executed a declaration in this
matter in her capacity as an Assistant Attorney General at that time. See Dkt. 20-1. Ms. Siddiqui
has since departed the Office of the Attorney General and is no longer employed as Assistant
Attorney General or in any other role in that Office.

3. It has come to my attention that certain statements in Ms. Siddiqui’s declaration
were not accurate at the time they were made. I submit this declaration in my capacity as Senior
Assistant Attorney General and Section Chief to correct the record.

4, Specifically, the statement that “the Division” (now the Office of Civil Rights)
had not “received” complaints alleging “unlawful discrimination on the basis of sexual
orientation or gender identity” was inaccurate. Upon further review of our records, the Office of

Civil Rights, from July 1, 2020, through November 16, 2020, received eight complaints in which
Case 1:20-cv-01141-CMH-JFA Document 66 Filed 05/27/21 Page 2 of 2 PagelD# 790

the complainants’ alleged bases of discrimination included “Sexual Orientation,” “Gender
Identity,” or both. Six of these complaints involved employment discrimination and were
referred to the U.S. Equal Employment Opportunity Commission (EEOC) for further processing
under our work-sharing agreement with the EEOC. One complaint involved the provision of |
medical services and was referred to the U.S. Department of Health and Human Services for
further processing. This complaint identified the respondent entity as both a “place of public
accommodation” and “Other,” noting “doctor’s office.” The final complaint in this timeframe
was from a member of a private club and regarded action taken on the complainant’s
membership in that club, and we determined that the Office of Civil Rights did not have

jurisdiction to further process or investigate that complaint.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct to the best of my knowledge and belief.

Executed on May A 6 , 2021 at Richmond, Virginia.

Atlus leg

R. Thomas Payne II

Senior Assistant Attorney General/Section Chief
Office of Civil Rights

Office of the Attorney General of Virginia
